Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending. Claims 11-20 are withdrawn due to the restriction; claims 1-10 are currently under examination.
The rejection of claim 10 under 35 USC 112(b) is withdrawn in view of the amendments.
Claims 1-10 are allowed. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Graham Pechenik on 9/16/21.
Please amend the claims accordingly:
To claim 5, line 2, after “THC”, insert “.”.
Delete claims 11-20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instantly claimed composition is not taught or suggested by the prior art. Mach, US 20080262079 (of record); and Bascomb, US 20080033027 (see 892 form; of record in parent appl. 16338663) represent the closest prior art. Mach teaches cannabinoid compositions for treating inflammatory diseases, and further teaches ∆-2-cannabidiol; Mach further teaches the cannabinoids can be combined with an additional active agent such as a statin. However, Mach doesn’t teach the reduced daily dose of atorvastatin that is less than the standard daily dosage amount of the statin when taken alone (defined in Applicants’ specification; see para [114]). Bascomb teaches drug combinations comprising at least a beta adrenergic antagonist or angiotensin receptor blocker and an additional active agent, and provides one example of a combination of the angiotensin receptor blocker, valsartan, with thalidomide, cannabidiol, and atorvastatin (see para [0271], combination 87). However, the amount of atorvastatin as taught by Bascomb is 60 mg., which is well above the reduced daily dose of atorvastatin that is less than the standard daily dosage amount when taken alone, defined in the specification as less than 10 mg. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-10 are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARAH . PIHONAK
Primary Examiner
Art Unit 1627